WILLIAMS, Judge,
concurring.
I respectfully concur.
I agree that the trial court was in error in maintaining Loop’s exception of peremption.
*596The Louisiana Supreme Court has considered this case previously. 470 So.2d 112. At that time, the Supreme Court could have dismissed the action had it determined that it had been perempted. La. Civ.C. art. 3460 (“Peremption may be pleaded or it may be supplied by a court on its motion at any time prior to final judgment”). See Hebert v. Doctors Memorial Hospital, 486 So.2d 717 (La.1986). I would hold that by not dismissing the action, the Supreme Court has recognized that it has not been perempted.